Citation Nr: 0637208	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  04-11 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for arthritis affecting 
joints other than the right elbow and right wrist.

2.  Entitlement to service connection for right arm adenitis.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for right elbow 
disorder, including epicondylitis.

5.  Entitlement to service connection for a right hand 
disorder, including carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from August 1982 to 
August 1985.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 203 decision of the San Juan, Puerto Rico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

Issues #1, #2 and #3 on the title page of this decision are 
addressed in the decision that follows.  By contrast, issues 
#4 and #5 are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent evidence that the veteran has 
arthritis of joints other than the right wrist and right 
elbow.  

2.  There is no competent evidence that the veteran has right 
arm adenitis.

3.  There is no competent evidence that the veteran has 
sinusitis that is attributable to military service.


CONCLUSIONS OF LAW

1.  Arthritis of joints other than the right wrist and right 
elbow was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  Right arm adenitis was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

3.  Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The letter from the 
RO, dated in December 2002, satisfied the duty to notify 
provisions.  The claimant has been accorded examinations for 
disability evaluation purposes, and there is no indication in 
the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
Consequently, the Board finds that VA has met the duties to 
notify and assist as to the issues decided herein.  

While the initial denial of these claims was in March 2003, 
the claimant was thereafter provided examinations and the 
claims were readjudicated after appropriate notice was 
furnished the claimant.  To the extent that VA has failed to 
fulfill any duty to notify or assist the claimant, the Board 
finds that error to be harmless.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

Service medical records are silent for arthritis involving 
any joint or for right arm adenitis.  October 1982 and 1984 
clinical notations reflect the veteran's treatment for upper 
respiratory infection, without indication of sinus 
involvement.  When he was seen at a clinic in December 1984, 
he reported sinus congestion and headache, but clinical 
findings do not reference sinus defects, and the assessment 
was otitis externa.  

At the June 1985 examination for service separation, the 
veteran complained of swollen and painful joints.  He 
reported that sinusitis was documented in service medical 
records.  However, the spine and musculoskeletal system were 
evaluated as normal, as were the sinuses.  

There is no x-ray evidence in postservice medical records 
indicating the presence of arthritis, other than degenerative 
changes of the right wrist and right elbow.  As well, there 
is no postservice medical evidence of the presence of right 
arm adenitis.  A report from a private physician, dated in 
January 1992, relates that the veteran was diagnosed with 
sinusitis.  Another private examiner, in a report dated in 
July 2002, also diagnosed sinusitis.  Clinical and x-ray 
examination by VA in January 2003 was completely negative for 
sinusitis.  

Establishing service connection requires a finding of 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of a 
disability during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  In this case, there is no medical evidence 
during service of arthritis or of right arm adenitis, nor is 
there medical evidence in postservice years of arthritis of 
joints other than the right wrist and right elbow or of right 
arm adenitis.  No basis is provided for grant of service 
connection for claimed arthritis affecting joints other than 
the right wrist and right elbow or for claimed right arm 
adenitis.  

Additionally, in this case, there is also no medical evidence 
of sinusitis during service.  The most recent medical 
evidence of record from VA does not substantiate the presence 
of sinusitis.  However, even if sinusitis were present, as 
earlier indicated by private examiners, there is nevertheless 
no competent evidence linking that disability to any event or 
occurrence of the veteran's military service.  

At bottom, the veteran's unsubstantiated lay assertion is the 
only evidence linking claimed arthritis, claimed right arm 
adenitis, or claimed sinusitis to military service.  There is 
no indication from the record that the veteran has medical 
training or expertise.  As a lay person, he is not competent 
to offer a medical opinion regarding the diagnosis or 
etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

For the reasons discussed above, the claims must be denied 
for service connection for arthritis affecting joints other 
than the right wrist and right elbow, as well as service 
connection for right arm adenitis or for sinusitis.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claims, that doctrine is not applicable in the 
current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 


ORDER

Service connection for arthritis affecting joints other than 
the right wrist and right elbow is denied.  

Service connection for right arm adenitis is denied.

Service connection for sinusitis is denied.


REMAND

The veteran maintains that he injured his right hand, right 
wrist and right elbow doing "applause"-type pushups during 
military service.  He claims that he has experienced swelling 
of the right hand, right wrist and right elbow since service 
and was eventually diagnosed with various right upper 
extremity disorders, including carpal tunnel syndrome.  

Service medical records disclose that the veteran presented 
at a clinic in October 1982, complaining of right elbow and 
wrist pain.  He denied trauma, but indicated that pain 
increased with performing pushups and pullups.  Clinical 
inspection revealed pain on palpation of the right radial 
aspect on wrist extension; otherwise, physical examination 
was within normal limits.  The assessment was right wrist 
sprain.  At the June 1985 separation physical examination, 
the veteran's upper extremities were evaluated as normal.

The postservice medical records include a report of 
electrodiagnostic testing by a private physician in May 1996. 
The impressions included right carpal tunnel syndrome.  

VA clinical records indicate that the veteran was seen at a 
clinic in April 2002.  He related that he had been in an 
accident, sometime during 1995 to 1996, while he was doing 
home construction.  He reportedly experienced pain and 
swelling of the right wrist and forearm, with pain later 
including the right elbow and posterior shoulder.  The 
current assessments were carpal tunnel syndrome, 
epicondylitis and supraspinatus tendonitis.  Other VA 
clinical records reflect complaints of right hand numbness, 
as well as pain involving the right hand, wrist and elbow.  
Another assessment was that the veteran had myofascial pain 
involving right forearm extensor carpi muscles.  As well, 
there was x-ray evidence of degenerative joint disease of the 
right elbow and right wrist.  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

On the current record, there is medical evidence of the 
presence during service of pain involving the right wrist and 
right elbow, with symptoms attributed to wrist sprain.  There 
is also medical evidence of current disability, variously 
classified, involving the right elbow and wrist.  The 
veteran's statements provide lay evidence of recurrent 
symptoms involving the right arm and wrist that have 
persisted since his treatment in October 1982 for symptoms 
attributed to right wrist sprain.  At the same time, the 
record does not contain medical evidence addressing the 
etiology of his current right wrist and right elbow 
disorders.  


Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA orthopedic examination 
to obtain a medical opinion responding to 
the following question:

What disorder/s of the right wrist and 
right elbow are now present?  After 
identifying any current disorders of the 
right wrist and right elbow, then answer 
the following inquiry:  Is it at least as 
likely as not that any of these disorders 
had its onset in service or is otherwise 
attributable to service?  Also, is it at 
least as likely as not that arthritis of 
the right elbow or arthritis of the right 
wrist was present to a compensable degree 
within the first postservice year?  Please 
note the italicized legal standard of 
proof in formulating a response.

2.  Ensure the medical opinion responds to 
the questions posed.  If not, take 
corrective action.

3.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
any benefit sought on appeal is not 
granted to the claimant's satisfaction, 
send him and his representative an 
appropriate supplemental statement of the 
case (SSOC) and give them time to respond 
before returning the case to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


